             Case 2:18-cv-01387-JLR Document 49 Filed 02/03/21 Page 1 of 3




 1                                                                   District Judge James L. Robart
 2
 3
 4
 5
 6
 7
                          UNITED STATES DISTRICT COURT FOR THE
 8
                            WESTERN DISTRICT OF WASHINGTON
 9                                    AT SEATTLE
10
     SEA SHEPHERD LEGAL,
11
                                                   CASE NO. 2:18-cv-01387-JLR
                                Plaintiff,
12
                                                   STIPULATED ORDER FOR
13                       v.                        DISMISSAL
14
     DEPARTMENT OF THE INTERIOR,                   Noted for Consideration:
15                                                 February 1, 2021
                                Defendant.
16
17
18         The above-captioned action having been settled, the parties, through their undersigned
19 counsel and respective attorneys of record, now hereby stipulate to the dismissal with prejudice
20 of this case.
21 //
22 //
23 //
24 //
25 //
26 //
27 //
28 //

     STIPULATED DISMISSAL - 1                                             UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     (CASE NO. C18-01387-JLR)
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
            Case 2:18-cv-01387-JLR Document 49 Filed 02/03/21 Page 2 of 3




1                DATED this 1st day of February, 2021.
2
                                    Respectfully Submitted,
3
4                                   BRIAN T. MORAN
                                    United States Attorney
5
                                    s/ Michelle R. Lambert
6                                   MICHELLE R. LAMBERT, NYS #4666657
                                    Assistant United States Attorney
7
                                    United States Attorney’s Office
8                                   1201 Pacific Ave, Suite 700
                                    Tacoma, Washington 98402
9
                                    Phone: (253) 428-3826
10                                  Email:michelle.lambert@usdoj.gov
11
                                    Attorneys for Defendants
12
13
                                    s/  Brett W. Sommermeyer
14                                  BRETT W. SOMMERMEYER, WSBA # 30003
15
                                    s/  Catherine E. Pruett
16                                  CATHERINE E. PRUETT, WSBA # 35140
17
                                    SEA SHEPHERD LEGAL
18                                  226 Eastlake Avenue East, No. 108
                                    Seattle, WA 98102
19
                                    Phone: (206) 504-1600
20                                  Email: brett@seashepherdlegal.org
                                    Email: catherine@seashepherdlegal.org
21
22                                  Attorneys for Plaintiff
23
24
25
26
27
28

     STIPULATED DISMISSAL - 2                                        UNITED STATES ATTORNEY
                                                                    700 STEWART STREET, SUITE 5220
     (CASE NO. C18-01387-JLR)
                                                                      SEATTLE, WASHINGTON 98101
                                                                            (206) 553-7970
              Case 2:18-cv-01387-JLR Document 49 Filed 02/03/21 Page 3 of 3




1                                              ORDER
2
           IT IS HEREBY ORDERED that the Parties’ Stipulation and Order for Dismissal is
3
     GRANTED for the reasons set forth in the Stipulation. This case is dismissed with prejudice.
4
5
6
     DATED this 3rd day of February, 2021.
7
8


                                       A
9
10
11                                     DISTRICT JUDGE JAMES L. ROBART
12                                     UNITED STATES DISTRICT COURT
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      STIPULATED DISMISSAL - 3                                            UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
      (CASE NO. C18-01387-JLR)
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
